ITEMID: 001-105301
LANGUAGEISOCODE: ENG
RESPONDENT: MDA
BRANCH: ADMISSIBILITY
DATE: 2011
DOCNAME: CASE OF FEDOTOV v. MOLDOVA
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Alvina Gyulumyan;Egbert Myjer;Ineta Ziemele;Josep Casadevall;Kristina Pardalos;Luis López Guerra;Mihai Poalelungi
TEXT: 1. The applicant, Mr Eduard Fedotov, is a Moldovan national who was born in 1937 and lives in Chişinău.
2. The facts of the case, as submitted by the applicant, may be summarised as follows.
3. By letter of 30 January 2007 the applicant requested Chişinău local council to provide him with accommodation in Chişinău. The local council failed to reply to the applicant’s letter.
4. On 19 March 2007 the applicant instituted administrative proceedings against the Chişinău local council seeking a court order obliging the latter to reply to his letter and to pay him 9,000 Moldovan lei (MDL) in non-pecuniary damage.
5. On 20 April 2007 the Court of Appeal upheld the applicant’s claims. It ordered the local council to reply to the applicant’s letter and to pay the applicant MDL 200 (12 euros (EUR) at the time) in compensation for non-pecuniary damage.
6. By a final judgment of 11 July 2007, the Supreme Court of Justice upheld the judgment of 20 April 2007.
7. According to the applicant, the monetary award has not been enforced to date. It is not apparent from the case file whether the local council complied with the judgment in the part concerning the reply to the applicant’s complaint, and, if so, when they did so.
8. The relevant domestic law has been set out in Prodan v. Moldova (no. 49806/99, ECHR 2004III (extracts)).
